UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7047


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RONALD DAWSON, a/k/a Tree,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:06-cr-00061-FL-1; 5:08-cv-00298-FL)


Submitted:   November 14, 2014             Decided:   December 1, 2014


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Dawson, Appellant Pro Se. Edward D. Gray, Jennifer P.
May-Parker,   Assistant   United  States   Attorneys, Banumathi
Rangarajan, Seth Morgan Wood, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald       Dawson    seeks     to    appeal    the    district      court’s

orders denying relief on his filing, which was construed as a

successive 28 U.S.C. § 2255 (2012) motion, and his motion for

reconsideration.         The orders are not appealable unless a circuit

justice    or    judge    issues    a   certificate         of    appealability.      28

U.S.C. § 2253(c)(1)(B) (2012).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable     jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El      v.   Cockrell,       537    U.S.   322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Dawson has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability and dismiss the appeal.                           We

dispense    with        oral   argument      because        the    facts    and    legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3